Mr. Justice Smedley
concurring.
I concur in the opinion of the majority, except in its holding that respondent Harrison, by the mineral deed from the Ottos, acquired the right to a rental payment of $500.00 instead of $375.00 to prevent the termination of the lease of the 200-acre tract. That mineral deed, in my opinion, is correctly construed as clearly evidencing the intention of the grantors to assign to respondent one-half of the money retáis provided to be paid by the terms of the lease of that tract that had been executed by the Ottos and was then in effect. The lease of the 200 acres to which the mineral deed referred was the lease executed by the Ottos February 20, 1939. By its terms the annual rental was $750.00. One-half of that amount, $375.00, was assigned to respondent Harrison and was duly paid to him.
Opinion delivered October 22, 1947.